PER CURIAM.
This cause is before us on joint appeal from the judgments and sentences of Tim-mons and Kilpatrick, co-defendants below. We affirm the judgments and sentences but note that the State concedes that Kilpatrick’s sentencing scoresheet incorrectly lists as an aggravating offense resisting an officer ivith violence, instead of without violence. Kilpa-trick concedes that this error did not affect his guidelines sentence. Thus, we AFFIRM, but hereby note for the record that Kilpa-trick’s scoresheet is inaccurate to the extent described above.
BOOTH, JOANOS and LAWRENCE, JJ., concur.